The United Nations was born after the Second World War out of a global consensus on the need to maintain international peace and security and to promote friendly relations between nations. These relations were to be based on respect for equality and the right of people to self-determination, without resort to force or the threat of force against the territorial integrity or political independence of any nation and in any manner inconsistent with United Nations principles. But where are we in all of this? Do these principles and values truly govern today’s international relations? Or have they become mere talking points for political and media consumption?
If we are honest with ourselves, we must admit that the answer is clear. We are straying further every day from the principles and values that underpin the United Nations and international norms. This is because some governments have illegally imposed their own agendas on other nations and have used the United Nations for the sole purpose of furthering those agendas.
Paradoxically, the main theme for this year’s General Debate is “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”. But quite frankly the situation today does not bode well for the future we want, nor does it reflect the United Nations we need. We want a secure and prosperous future, free from terrorism, occupation, and inhumane sanctions. We want a future that respects international law and promotes dialogue and understanding between nations. We need a United Nations that upholds the principles and purposes of its Charter and unequivocally stands against wars and warmongers. We need a United Nations that supports its members while avoiding politicization, illegal interference, and attempts to destroy nations and communities. This is what we have wanted all along. This is what we need today more than ever before. This is more true as we confront COVID-19, which has posed global humanitarian and socioeconomic challenges that have spared no nation. It has created exceptional conditions to the extent that we are forced to address each other today remotely and through pre-recorded statements. The important question is: will this new reality compel some to put aside their narrow interests and return to the right path?
Today’s imperative is that we combat this pandemic together through multilateral joint action, with deeds and not with words alone, to build a more equal world, better equipped to withstand crises and achieve real sustainable development for all.
This is what we hope and work towards. Unfortunately, the reality on the ground is the complete opposite. Political agendas continue to take precedence over humanitarian agendas. As the COVID-19 pandemic rages across the world, unilateral coercive measures imposed on Syrian people and other peoples are being renewed instead of lifted. New measures, such as the so called “Caesar Syria Civilian Protection Act,” are being added under false pretexts. “The Caesar Syria Civilian Suffocation Act” would have been a more fitting name. When the delivery of lifesaving medications and medical equipment is blocked in the middle of a pandemic, does that really protect civilians or does it deprive them of treatment? When efforts to rebuild Syria after the destruction brought by terrorists are obstructed, does that really serve Syrians or does it reduce employment, worsen living conditions, and prevent the return of refugees and IDPs? When wheat fields are burned down, oil fields are looted, and the energy sector is targeted, does that really protect civilians or does it deny them access to food, heating, gas, and electricity?
I could go on, but I think it’s clear that the real purpose of the Act is to put pressure on Syrians, their livelihoods, and their daily lives. It is an inhumane attempt to suffocate Syrians, just like George Floyd and others were cruelly suffocated in the United States, and just like Israel suffocates Palestinians on a daily basis. Though the tactics may differ, the essence is the same.
Unilateral coercive measures imposed by some countries clearly violate international law. The humanitarian exemptions they repeatedly invoke do not exist on the ground. These are false claims intended to cover their inhumanity and save face. We call on all affected countries and those that reject such measures to close ranks against them and alleviate their impact on our peoples. This should happen through cooperation, coordination, and concrete political, economic, and commercial means.
Mr. President,
We all keep repeating in our statements that terrorism is a constant danger to stability and prosperity across the world and one of the main threats to international peace and security. Unfortunately, some, if not many, do not act on these statements. All relevant Security Council resolutions have yet to find their way from the UN archives to implementation. Our joint actions haven’t risen to meet the threat posed by terrorism. To the contrary, there are those who invest in, support, and fuel terrorism, moving terrorists from one region to another and from one country to another, all in the service of their suspicious agendas.
Of course, when it comes to sponsors and financiers of terrorism, the current Turkish regime reigns supreme. The Turkish regime is one of the main sponsors of terror in Syria and the region. It has facilitated the passage of tens of thousands of foreign terrorists into Syria and continues to provide all forms of support to Al-Nusra Front and its affiliated terrorist groups that have massacred Syrians. It carries out a ‘Turkification’ and forced displacement policies in the territories it occupies in Syria. And in what can only be considered a collective punishment against a million civilians that have rejected the Turkish occupation in Hasakah and a dozen other towns, the Turkish regime has deliberately and repeatedly cut the city’s water supply, endangering the lives of civilians, especially in the COVID-19 pandemic. In legal terms, this amounts to a war crime and a crime against humanity. By the way, this is the same criminal behavior that terrorists exhibited when they cut the water supply to millions of civilians in Damascus in 2017. Then, just like today, the self-styled human rights defenders did not even lift a finger.
To make matters worse, the Turkish regime has failed to commit to the Astana outcomes and the Sochi agreements on Idlib. It has moved terrorists and mercenaries — referred to by some as “moderate opposition” — from Syria to Libya.
It has violated Iraq’s sovereignty, used refugees as bargaining chips against Europe, and laid claim by force to energy resources in the Mediterranean. The current Turkish regime has become a rogue and outlaw regime under international law. Its policies and actions, which threaten the security and stability of the whole region, must be stopped.
Mr. President,
The continued illegitimate presence of American and Turkish forces on Syrian soil meets all the legal conditions of an occupation. The Syrian Arab Republic will spare no effort to end this occupation by all means possible under international law. The actions of these forces, taken directly or through their terrorist agents, secessionist militias, or manufactured and illegitimate entities, are null and void, with no legal effect. They are a flagrant violation of Syria’s sovereignty, independence, and territorial integrity. In this regard, we condemn once again all the crimes of the so-called Global Coalition committed since the start of its illegal intervention against Syrians in the Jazira region. These include syphoning the oil, preventing farmers from selling wheat to the Syrian state, attacking towns and Syrian army checkpoints, and destroying houses and infrastructure.
I also condemn the actions of the so-called SDF. These secessionist militias are plotting against Syria’s unity and its people and looting its resources. They detain and kill civilians that oppose them in northeast Syria and assassinate regional figures. My message to them is simple: stand with your country and learn from history before it’s too late.
His Excellency President Bashar Al-Assad, president of the Syrian Arab Republic, made our position clear on all of the above, when speaking before the elected members of Parliament:
“In the middle of global convulsions and in the throes of chaos, obfuscation, and lies, we will not lose focus. We will not miss the target. Just as our enemies’ policy is one of supporting terrorism, our policy is to decimate terrorism and liberate remaining territories to restore our territorial integrity and protect our people. Timing will depend on the readiness of our armed forces to march into battle. When the battle starts, we will not distinguish between homegrown terrorists and foreign ones. We will not differentiate between terrorists and occupying forces. We will not make a distinction between Zionists, Turks, and Americans. On our territory, they are all enemies.”
In this regard, I pay tribute to the Syrian Arab Army for their sacrifices. It was in large part thanks to them that we have been exceptionally successful in our war on terrorism. I would also like to thank our allies and friends for their valuable support and assistance in this noble fight.
Mr. President,
The Syrian government has always engaged in the political process. We have participated openly in talks in Geneva, consultations in Moscow, and meetings in Astana. We have dealt positively with the outcomes of the Syrian National Dialogue Congress in Sochi, including the formation of a committee to discuss the constitution. We have had serious and constructive conversations with the Special Envoy for Syria, in the leadup to the formation and convening of the Constitutional Committee in Geneva. We hope that the committee will succeed. Success, however, is only possible if there is no external interference whatsoever in its work and by any party. Since the committee was formed and started its work, it has become the Master of Itself. It is up to the committee to decide its methods of work and its recommendations. The whole process from A to Z must be exclusively Syrian-led and Syrian-owned. Syrians have the sole right of determining the future of their country.
Mr. President,
Israel persists in its systematic and grave violations of human rights and international humanitarian law in the Syrian Golan, occupied since 1967. These include settlement construction, racial discrimination, arbitrary detention, torture, and looting of the Golan’s natural resources. Over the past few years, Israel has also supported terrorists and launched repeated attacks on Syrian territories. It is worth noting that, as these violations continue, the so-called international community has remained silent. Some have even supported Israel and perpetuated the occupation. This is yet another sign of the hypocrisy of these countries who only champion human rights when it suits them politically.
That being said, it is delusional to think that the difficult situation we face in Syria could change the fact that the Golan has and always will be part of Syria, and we will not rest until recover it fully, up to the borders of 4 June 1967. This issue is not subject to any bargaining, blackmailing, or statute of limitations. No illegal Israeli action and no US decision will change anything at all. They are null and void and carry no legal effect under international law and relevant UN resolutions, notably Security Council resolution 497 (1981).
Mr. President,
As a matter of principle, Syria reiterates our steadfast support for the right of the Palestinian people to establish their own independent state, with Jerusalem as its capital, along the lines of 4 June 1967. Refugees must be guaranteed the right to return to their homeland in keeping with international law and relevant UN resolutions. We condemn the war crimes and crimes against humanity committed by Israel in the occupied Palestinian territories. We hold countries supporting Israel responsible for the implications of these crimes. Any decisions, steps, or deals that run counter to relevant UN resolutions and violate Palestinian rights are untenable and void in form and in substance.
Mr. President,
Syria renews its support for the Islamic Republic of Iran against the US policy aimed at undermining the nuclear agreement and destabilizing the region. Such policy reflects the US administration’s disregard for international law and their obligations under international agreements. Syria also condemns the unjust economic embargos on Cuba and Venezuela. We stress that the sovereign rights of these nations must be respected, and we reject any form of interference in their internal affairs.
Thank you.